Citation Nr: 0600756	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left arm disorder.

2.  Entitlement to service connection for low back disorder.  

3.  Entitlement to service connection for right and left leg 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions in February 2002 and in June 2003.  
The RO's decisions denied service connection for a left arm 
disorder, lumbosacral strain, and bilateral leg disorders.  

In July 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  The veteran's current left arm disorder, diagnosed as 
status post surgical biopsy of a hypertropic pectoral muscle, 
began many years after service and was not caused by any 
incident of service.

2.  In June 1959, the RO denied the veteran's initial claim 
for service connection for a back disorder.  The veteran did 
not perfect an appeal of this decision.

3.  Evidence received since the June 1959 RO decision 
includes some evidence which is new and bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the veteran's claim.  

4.  The veteran's current low back disorder, diagnosed as 
lower lumbar multi-level facet osteoarthritis, began many 
years after service and was not caused by any incident of 
service.

5.  The veteran's current right and left leg disorders, 
manifested by complaints of paresthesias and weakness, began 
many years after service and were not caused by any incident 
of service.


CONCLUSIONS OF LAW

1.  A left arm disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The June 1959 RO rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

3.  New and material evidence has been submitted since the 
RO's June 1959 decision, and the claim for service connection 
for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 U.S.C.A. § 3.156(a) (2001).

4.  A low back disorder, diagnosed as lower lumbar multi-
level facet osteoarthritis, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

5.  Right and/or left leg disorders were not incurred in or 
aggravated by active service, and are not proximately due to 
or the result of service-connected disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each of the veteran's claims.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In July 2005, a Travel Board hearing was conducted before the 
Board.  At the hearing, the veteran testified that he that he 
injured his back and left arm while serving in Korea around 
September 1954.  Specifically, he claimed these injuries were 
the result of a motor vehicle accident incurred while he was 
driving a dump truck loaded with gravel.  He testified that 
he was hospitalized for seven days following this incident, 
and that he has had ongoing problems with his left arm and 
low back ever since.  He also alleged that he developed 
bilateral leg disorders, secondary to his low back problem.  
Specifically, he claimed that pain and weakness radiates down 
from his back into his legs.  The veteran had previously 
provided similar supporting testimony to his claims at a 
hearing before the RO's Hearing Officer in March 2004.

In reaching its conclusions herein, the Board notes that 
38 U.S.C.A. § 1154(b) is not relevant to the veteran's 
claims.  None of the inservice injuries alleged by the 
veteran were incurred during combat.  

A.  Left Arm Disorder

As noted above, the veteran alleges that he injured his left 
arm as a result of an inservice motor vehicle accident.

Historically, the veteran served on active duty in the Army 
from March 1953 to January 1955, including service in Korea.  
A review of his service medical records revealed a single 
complaint related to his left upper extremity during service.  
The treatment report, dated in December 1954, indicated that 
he had struck his left forearm on a trailer hitch.  X-ray 
examination of the left forearm was negative for a fracture, 
and the report concluded with a diagnosis of muscular 
contusion, left forearm, and he was directed to wear a sling 
for three days.  No follow-up complaints of or treatment for 
a left arm condition were indicated.  His discharge 
examination, performed in January 1955, noted that his spine 
and upper extremities were all normal.  

Following his discharge from the service, in March 1959, the 
veteran filed a claim seeking service connection for 
unrelated medical conditions.  The application form was 
silent as to any complaints of a left arm disorder.  A 
hospitalization report, dated in April 1959, noted that his 
skeletal reflexes in the arms were physiological, and no 
abnormality of the left upper extremity was indicated.  A VA 
hospitalization report, dated in June 1959, noted that the 
veteran underwent a biopsy of a lump in his left pectoral 
muscle, which was found to be normal.  Post service VA 
physical examinations, performed in June 1959 and in August 
1975, were silent as to any complaints of or diagnosis of a 
left arm disorder.  Both of these physical examinations 
listed the veteran's musculoskeletal system as normal.  

In July 2002, a VA examination for joints was conducted.  The 
VA examiner noted that he reviewed the veteran's claims 
folder.  The report noted the veteran's narrative history of 
an injury to his left arm resulting from an inservice motor 
vehicle accident.  Physical examination of the left upper 
extremity revealed a limitation of motion with complaints of 
pain in the left shoulder.  The VA examiner noted the 
veteran's post service history of a surgical biopsy of a 
hypertropic pectoral muscle, performed in June 1959.  Based 
upon his review of the veteran's claims folder, the VA 
examiner opined that the veteran's current left arm disorder 
is not related to his active duty service.  

The veteran attributes his current left arm disorder to an 
inservice injury resulting from a motor vehicle accident.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  On the other 
hand, a physician has opined the veteran's current left 
shoulder disorder, diagnosed as status post surgical biopsy 
of a hypertropic pectoral muscle, is not related to service.  
This carries far greater evidentiary weight and is against 
the conclusion the claimed disability is linked to service.  

The weight of the credible evidence establishes that the 
veteran's current left arm disorder, diagnosed as status post 
surgical biopsy of a hypertropic pectoral muscle, began many 
years after service and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for a left arm disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.	Low Back Disorder

The veteran initially filed a claim seeking service 
connection for a back disorder in March 1959.  On his 
application form, he indicated that this condition began in 
December 1958.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

In June 1959, the RO issued a rating decision which denied, 
in pertinent part, service connection for a back disorder.  
The evidence at the time of this decision consisted of the 
veteran's inservice and post service medical records.  Based 
upon this evidence, the RO found that the veteran's back pain 
was asymptomatic, and that this condition was not shown to 
have been incurred in or aggravated during his military 
service.  Notice of this decision was sent to the veteran 
that same month.  
The veteran did not timely file an NOD with the RO's June 
1959 decision, and it became final.

The RO's June 1959 rating decision is final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted since the last decision.  If the 
claim is so reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In July 2001, the veteran sought to reopen his claim for 
service connection for a low back disorder.  Based upon its 
review of the claims folder, the Board finds that the 
evidence received since the June 1959 RO decision bears 
directly and substantially upon the specific matter under 
consideration, i.e., whether the veteran currently has a back 
disorder as a result of his military service, and is of such 
significance that it must be considered together with all 
other evidence to fairly decide the merits of the claim.  
Specifically, the record now contains evidence of a current 
low back disorder, diagnosed as lower lumbar multi-level 
facet osteoarthritis.  Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material 
and that the claim for service connection for a low back 
disorder must be reopened.  Thus, the Board finds veteran's 
claim to be reopened, and shall proceed to consider, on a de 
novo basis, the merits of the reopened claim for service 
connection for a low back disorder. 38 U.S.C.A. §§ 5108, 
7104, 7105; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
There is no prejudice to the veteran in taking this action as 
the RO also adjudicated the the merits of the reopened claim 
for service connection for a low back disorder.


i.  Service Connection for a Back Disorder

As noted above, the veteran contends that he injured his back 
as a result of an inservice motor vehicle accident.  

His service medical records revealed a single complaint of 
back pain after lifting a diesel drum the day before.  He was 
given an aspirin for this condition, and no follow-up 
complaints of or treatment for back pain were indicated.  His 
discharge examination, performed in January 1955, noted that 
his spine, upper and lower extremities were all normal.  

The veteran filed his initial application for service 
connection for a back disorder in March 1959.  On his 
application form, the veteran reported that his back disorder 
began in December 1958.  A report of contact, dated in June 
1959, noted that the veteran appeared before the RO's rating 
board and "explained that his back condition first occurred 
a short time before last Christmas, coming on suddenly while 
he was walking along a road.  He advised that it soon cleared 
up and he has not been bothered with it since."

A hospitalization report, dated in April 1959, noted the 
veteran's history of treatment for pain in the lower region 
of his back in January 1959.  X-ray examination of the 
lumbosacral spine, performed at that time, revealed no 
osseous or joint pathology.  The April 1959 hospitalization 
report noted that the veteran had been called in for his low 
back condition, but that "[o]n examination the man states 
his back was no longer bothering him."  

Subsequent treatment reports, beginning in 1974, show 
treatment for a low back disorder, diagnosed as chronic low 
back disease and chronic muscle spasm.  A June 1975 treatment 
report noted that this condition was of long standing.  A VA 
physical examination, performed in August 1975, noted the 
veteran's narrative history of trauma to the back occurring 
in 1954.  The report concluded with a diagnosis of lumbar 
strain, recurrent.  X-ray examination of the lumbar spine, 
performed in August 2001, revealed an impression of facet 
joint osteoarthritis.

More recently, in July 2002, a VA examination of the spine 
was conducted.  The VA examiner noted that he had reviewed 
the veteran's claims folder pursuant to conducting the 
examination.  The examination report noted the veteran's 
alleged inservice back injury, and provided a summary of the 
veteran's inservice and post service medical treatment 
records.  Physical examination revealed flattening of the 
lumbosacral region, and a slightly reduced range of motion.  
Based upon the physical examination, including an X-ray 
examination of the lumbar spine, the report concluded with a 
diagnosis of lower lumbar multi-level facet osteoarthritis.  
The VA examiner further opined that the veteran's current low 
back disorder was not related to his active duty service.  In 
making his opinion, the VA examiner indicated that there was 
no indication in the record from 1954 to 2000 that there were 
significant ongoing back problems following the veteran's 
discharge from the service, despite a period of medical 
attention from 1974 to 1977.  

Based upon its review of the veteran's claims folder, the 
Board finds that service connection is not warranted for the 
veteran's current low back disorder, diagnosed lower lumbar 
multi-level facet osteoarthritis.  The veteran, as a layman, 
does not have competence to provide a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  On the other hand, a physician has 
opined the veteran's current back disability is not related 
to service.  This carries far greater evidentiary weight and 
is against the conclusion the claimed disability is linked to 
service.  

The weight of the credible evidence establishes that the 
veteran's current low back disorder, diagnosed as lower 
lumbar multi-level facet osteoarthritis, began many years 
after service and was not caused by any incident of service.  
As the preponderance of the evidence is against the claim for 
service connection for a low back disorder, the benefit-of-
the-doubt rule does not apply, and this aspect of the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



C.  Bilateral Leg Disorders

The veteran is seeking service connection for right and left 
leg disorders.  He has alternatively alleged that this 
condition was incurred in service, or is secondary to a low 
back injury incurred during service.

As noted above, the Board does not find that the veteran 
currently has a low back disorder related to his active duty 
service.  As such, the veteran's claim for service connection 
for bilateral leg disorders on a secondary basis must be 
denied. 38 C.F.R. § 3.310(a) (2005).  

After reviewing the evidence of record, the Board also finds 
that service connection for this condition is also not 
warranted on a direct basis.

In July 2002, a VA examination for joints was conducted.  The 
VA examiner reviewed the veteran's claims folder pursuant to 
conducting this examination.  As noted in the report, a VA 
examination report, conducted in August 1975, noted the 
veteran's narrative history of trauma occurring in 1954, with 
subsequent periods of paralysis of the lower extremities.  X-
ray examination of the spine performed at that time was 
unremarkable.  Subsequent treatment for this condition is not 
shown.  

Physical examination revealed 5/5 motor strength throughout 
the lower extremities.  There were no signs of atrophy, and 
circumferential measurements of the thigh and calf were equal 
and symmetric.  He exhibited no axial loading pain, and did 
have truncal rotation pain.  Based upon his review of the 
claims folder, and physical examination of the veteran, the 
VA examiner opined that the veteran does not have a lower 
extremity disorder related to his active duty military 
service.  In making this determination, the VA examiner noted 
that there was no documentation of the veteran's alleged 
inservice accident, or his having been hospitalized for three 
days while unconscious as a result of this incident.  
Moreover, the VA examiner noted the lack of any ongoing 
treatment for this condition following the veteran's 
discharge from service.

A nerve conduction study, performed in August 2002, revealed 
normal findings.  The report noted that there was no 
electrical evidence of peripheral neuropathy, myopathy, 
myositis or acute/chronic denervation in the right lower 
extremity. 

As noted above, a physician has opined, based upon a review 
of the record and a physical examination, that the veteran's 
current condition is not related to service.  This is the 
only competent medical opinion of record, and it does not 
support the veteran's claim for service connection herein.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for bilateral leg disorders, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Duty to Notify and Assist

VA has certain notice and assistance requirements when a 
veteran submits a claim for benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's September 2001, February 2002, and April 2002 
letters, the February 2002 and June 2003 RO decisions, the 
November 2003 statement of the case (SOC), and April 2004 
supplemental SOC, advised the veteran of all 4 elements of 
the required notice described above.  Further, the Board 
finds that any defect with respect to the timing of the 
notice requirement was harmless error.  Although complete 
notice may not have been provided to the appellant prior the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Also, the appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran concerning these issues.  Moreover, 
the RO provided the veteran with the appropriate VA 
examination for each of the claimed conditions, and obtained 
an etiological opinion concerning each.

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  



ORDER

Service connection for a left arm disorder is denied.

Service connection for a low back disorder is denied.

Service connection for right and left leg disorders is 
denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


